Citation Nr: 0114900	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  94-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $16,854.00.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946.  He died in May 1986.  The appellant is his 
surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The Committee denied the appellant's claim for a 
waiver of recovery of the overpayment charged against her in 
a decision dated in December 1993.  It found that waiver was 
precluded because the appellant was guilty of bad faith in 
failing to properly report her income to the VA.  In May 2000 
the Board determined that waiver of recovery of the 
overpayment was not precluded by fraud, misrepresentation or 
bad faith and remanded the appellant's case for the RO to 
make a determination under the equity and good conscience 
standard.  The case is now again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  An overpayment was created in this case when the 
appellant received improved death pension benefits while she 
had income which exceeded  the income limitation for payment 
of improved death pension benefits.

2.  The VA was without fault in the creation of the 
overpayment.

3.  The appellant was at fault in creation of the overpayment 
because she failed to properly report her income and she knew 
or should have known that she was not entitled to received 
improved death pension benefits based on no countable income.

5.  Failure to make restitution would result in unfair gain 
to the appellant.

6.  Information provided by the appellant shows that in 
September 2000 her monthly income exceeded her monthly 
expenses by more than $200.

7.  It would not cause undue hardship to the appellant to 
collect the overpayment.

8.  Recovery of the debt in this case would not be against 
equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of VA improved death pension 
benefits in the amount of $16,854 is not against equity and 
good conscience and, therefore, recovery may not be waived. 
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant has not 
disputed the validity of the debt at issue in this case, but 
merely requests a waiver of the debt.  In the absence of a 
challenge to the validity of the debt, or in the absence of 
prima facie evidence that the debt was improperly created, 
the validity of the debt need not be examined further.  
Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The appellant was awarded improved death pension benefits in 
August 1990.  The award was effective January 1, 1990 and was 
based on the appellant having no income.  On her initial 
application for improved death pension benefits dated in 
December 1989 she had reported no income, specifically 
showing no earnings and no dividends or interest.  She also 
reported no stocks, bonds or bank deposits and no real 
estate.  In the letter informing her of the award of improved 
death pension benefits she was advised: "If your income 
should change i.e. Social Security, Pension, interest income, 
etc. you should notify this office at once to prevent an 
overpayment of VA benefits."

In December 1990, February and March 1991 and March 1993 
correspondence was sent to the appellant advising her of her 
duty to report any change in her income.  The appellant 
submitted eligibility verification report forms dated in 
January 1991, December 1991 and January 1993 in which she 
reported that she had no income from any source and no 
assets.

In April 1993 the RO advised the appellant that information 
had been received showing that she had received more than 
$6,000 in income during 1990.  The RO proposed to terminate 
the appellant's award of improved death pension benefits 
effective January 1, 1990.  The appellant was also notified 
of her due process rights in regard to that proposal.  In 
July 1993 the appellant's award of improved death pension 
benefits was terminated effective January 1, 1990 and an 
overpayment was created in the amount of $16,854.00.

In a letter dated in September 1993 the appellant stated that 
she did not understand that she was supposed to report her 
checking or bank account balance on her eligibility 
verification report.  She indicated that another individual 
had only told her that she had to report if she got a job or 
started to receive Social Security benefits.  She stated that 
she had told that individual about her bank accounts and 
about rental income and he told her it was all right, so she 
did not know that she had to report that income.  She also 
submitted Financial Status Reports in which she showed income 
of $587.51 per month consisting of dividends, interest and 
rent, and expenses totaling a little more than $1,000.00 per 
month.

In a Financial Status Report dated in September 2000, the 
appellant reported that she had monthly income of 
approximately $1,450.00 and monthly expenses of approximately 
$1,217.00.  in a separate statement submitted at the same 
time she indicated that she had been misinformed as to what 
items VA considered income.  

Recovery of an overpayment of VA benefits shall be waived if 
such recovery would be against equity and good conscience, if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person claiming the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a) 
(2000).  The Board previously found that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in this case.  In determining whether collection of the 
indebtedness would be against equity and good conscience, 
several factors are considered.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.965(a) (2000).  These include 
fault of the debtor and balancing of faults, whether recovery 
would result in undue hardship on the appellant, whether 
recovery would defeat the purpose for which the benefits were 
intended, whether failure to make restitution would result in 
unfair gain to the appellant and whether the appellant 
changed her position to her detriment in reliance on the VA 
benefits.

The appellant had been advised of her obligation to report 
changes in her income to the VA on several occasions.  She 
had completed several eligibility verification reports over 
the years in which she reported that she received no income 
and had no assets.  The fact that she was asked year after 
year on eligibility verification reports to report the amount 
of her interest and dividends and the value of her bank 
accounts and real property should have put her on notice, 
contrary to her assertion, that interest and rent, indeed, 
count as income which should be reported.  Accordingly, the 
Board finds that the appellant was at fault in the creation 
of the overpayment in failing to report her receipt of that 
income.  Even though she may have received assistance in 
completing the eligibility verification report forms, she 
signed the forms and was responsible for the accuracy of the 
information therein.  There was no fault on the part of the 
VA in establishing the overpayment, since the VA reduced the 
appellant's payments promptly after learning of her 
additional income.

With regard to whether the appellant would suffer undue 
financial hardship if forced to repay the debt at issue, the 
Board notes that she has substantial assets and her monthly 
income exceeds her monthly expenses by more than $200.  She 
has not demonstrated that an effort to repay the debt would 
result in undue financial hardship.

The appellant clearly received improved death pension 
benefits to which she was not entitled.  Therefore, failure 
to make restitution would result in unfair gain to the 
appellant.  There is no indication that the appellant changed 
her position to her detriment in reliance on the VA benefits.  
That money which she received presumably was used by the 
appellant to provide basic necessities and pay her day to day 
living expenses, but she had other resources available to her 
for that purpose. Accordingly, the Board concludes that 
recovery of the overpayment in this case would not be against 
equity and good conscience and, therefore, waiver of recovery 
of the overpayment may not be waived.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in an

amount calculated as $16,854.00 is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

